Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over the 3G Standards documents described as prior art (as shown in Figs.1-4) in the instant application in view of U.S. Patent Pub. 2021/0076301 to Yu and U.S. Patent Pub. 2012/0052857 to Kumar. 

Regarding independent claim 1, which recites “A 5G Fixed Mobile Interworking Function Database entity (FMIF-DB), in a system comprising a Wireline 5G Access Network (W-5GAN), connecting to a Fixed Network Residential Gateway (FN-RG), the W-SGAN comprises a Wireline Access Node (AN), and a 5G Fixed Mobile Interworking Function (FMIF), the FMIF connecting to Access and Mobility Management Function (AMF), and to an User Plane Function (UPF), and the FMIF-DB, the wireline Access Node coupling to the FN-RG and the FN-RG providing services comprising at least one of TV, Internet and voice (as described in the instant application on pages 1-2 of the background section, the prior art 3G specifications documents show these features of the system, except for the claimed database “FMIF-DB”). 
Regarding the features of the database which recite “the FMIF-DB being configured to hold User Entity UE credentials for providing an identity of the FN-RG as a UE, and UE configuration data for the FN-RG”, Yu is added. 
In an analogous art, Yu teaches a 5G system which includes a 5G-RG.  As described in section [0282], Yu teaches that a 5G-RG includes subscription information like a UE and is identified by storing a 5G-GUTI. Therefore, as GUTIs are commonly used for UEs, storing a GUTI for a 5G-RG meets the claim language of “providing an identity of an FN-RG as a UE”, as recited.
Therefore, as the 3G documents teach the conventional structures of a 5G system, and as Yu teaches the conventionality of storing/registering a residential gateway as a UE, it would have been obvious to modify the system of the 3G documents with this teaching of Yu, as for the reasons of Yu which is that gateways may be relocated (similar to mobile devices) and need to be tracked and registered, as each type of gateway may also offer different types of services and/or connections.    
Therefore, although the combination of the 3G standards documents and Yu teach the recited features (as Yu’s storing can be considered as a database), as a “database per se” is not explicitly taught, Kumar is added
In an analogous art, Kumar teaches a wireless system which registers gateways in the core network.  See the steps in Fig. 9 and section [0097], which teaches “A gateway registers its geographical location with the service provider through an access point (AP) to the OSS.  The database can store a variety of information related to the residential gateway such as: IP address, MAC address, a subscriber identifier (such as an International Mobile Subscriber Identity (IMSI)), etc.” See also sections [0098] to [0100], which teach the different types and locations of the central database. 
Therefore, as the 3G standards/Yu teach the conventionality of storing a 5G GUTI for a FN-RG, and as Kumar explicitly teaches the conventionality of storing subscriber/gateway information in a database, it would have been obvious to modify the 3G standards/Yu combination with the database teaching of Kumar, as for the reasons of Kumar which is that central databases are beneficial when multiple types of networks interact, thereby allowing authorization and access to the other types of networks via the operation support system (OSS).      
Regarding claim 2, which recites “further configured to hold UE dynamic data, comprising a 5G GUTI”, see section [0282] of Yu, which explicitly teaches using a 5G GUTI for the FN-RGs, as recited. 

Claims 9-10, 16-17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over the references as applied to claim 1 above and further in view of U.S. Patent Pub. 2017/0195174 to Bhaskara.  

 Regarding claim 9, this claim recites the same features as in apparatus claim 1 except a method of using the database. Therefore, see the rejection of claim 1 above. 
The other difference between claim 9 and 1 is the newly added limitation “wherein the method comprises receiving a circuit ID request message, by the FMIF-DB, from the FMIF in response to the FMIF receiving a circuit ID discovery message from the Wireline Access Node”. Bhaskara is added to address this feature. 
In an analogous art, Bhaskara teaches a network system which sends circuit discovery messages.  Bhaskara teaches that the network system may include wireless nodes (see sections [0002] to [0003]) and the circuit discovery information is stored in a central database (see section [0026]).  Sections [0113] and [0114] teach sending circuit discovery messages to network elements through the network to provide the user created services.  
Therefore, as the 3G standards/Yu teach the conventionality of storing a 5G GUTI for a FN-RG, and as Bhaskara explicitly teaches sending circuit discovery messages within network and storing these connections in a central database, it would have been obvious to modify the 3G standards/Yu combination with the teaching of Bhaskara, as for the reason of Bhaskara, which are that user created services need to be provisioned and stored in the central database so that they may be correctly used. 

Regarding claims 10 and 16, which recite “wherein the FMIF-DB is further configured to hold UE dynamic data (comprising a 5G GUTI)”, see section [0282] of Yu, which explicitly teaches using a 5G GUTI for the FN-RGs, as recited. 

Regarding claim 17, which recites “wherein the FMIF-DB is configured to receive a circuit ID request message from the FMIF in response to the FMIF receiving a circuit ID discovery message from the Wireline Access Node”, as described above, see sections [0113] to [0114] of Bhaskara, which teach circuit discovery messages, as recited.

Regarding claim 19, which recites “a computer program product or computer program adapted for carrying out the method according to claim 9”, see section [0097] of Yu which teaches that the embodiments are carried out by using a CRM, as recited. 


Claims 3-4, 11-12 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over the references as applied to claim 1 above and further in view of U.S. Patent 10,567,962 to Lu. 

 Regarding independent claims 3 and 11, which recite “A provisioning service entity in a system comprising a data base entity, a UDM and a Certificate Authority, CA, the provisioning service entity being configured to perform operations comprising: (see the rejection of claim 1 for this system of devices).
Regarding the first recited step of: “
“receiving a create user message from an actor”, Lu is added. 
In an analogous art, Lu teaches a wireless system which allows a user to create an account.  As described in see column 5, lines 1-19, Lu teaches “Exemplary system 100 may also include a user-account module 116 that (1) enables the user to create a user account at the server and (2) associates, in response to receiving the verification-response message, the access point with the user account”.  Therefore, Lu teaches that an access point or gateway may be associated with and stored in a user account, and is also established by using a “create user message” which stores this information. 
Therefore, as the 3G standards combination teach the conventionality of storing a 5G GUTI for a FN-RG, and as Lu explicitly teaches the conventionality of a “create user message” which also stores access point information in the account, it would have been obvious to modify the 3G standards combination with the teachings of Lu, as all user accounts must be created and stored within the system database.      
Therefore, regarding the remaining steps of claims 3 and 11:   
creating a subscription for a Fixed Network Residential Gateway (FN-RG) identity in the provisioning service entity (see the rejection of claim 1, the system shown in the instant application and the subscription information in sections [0006] and sections [0170] to [0174] of Yu), 
issuing a request to the UDM/UDR, to setup UE credential and configuration data for the FN-RG (see sections [0170] to [0174] of Yu, which teach the UDM), 
issuing another request to 5G Fixed Mobile Interworking Function Database FMIF-DB to setup the UE credential and configuration data for FN-RG (sections [0170] and [0282] of Yu, which store a GUTI for the FN-RG, which setup the credential and configuration for the FN-RG as a UE and see the explicit teaching of database as taught in Kumar).

Regarding claims 4 and 12, which recite “the operations further comprising: creating wherein upon an FMIF-DB entry is created for the UE, receiving a create user response message from the FMIF DB, and transmitting a Create User Response to the actor”, as described above, see column 5, lines 1-19 of Lu, which teach “Exemplary system 100 may also include a user-account module 116 that (1) enables the user to create a user account at the server and (2) associates, in response to receiving the verification-response message, the access point with the user account”.  Therefore, Lu teaches the recited features of creating a user account and receiving the response messages.    

Regarding claim 18, which recites “wherein the issuing another request to the FMIF-DB to setup the UE credential and configuration data for the FN-RG is in response to receiving a create user response from the UDM/UDR”, as described above, as Lu teaches creating accounts and issuing requests, “another request” is an obvious modification of Lu in combination with the other references. 

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 4 and 12 above, and further in view of U.S. Patent Pub. 2014/0351591 to Kodama. 

Regarding claims 5 and 13, which recite “being configured to connect to the CA, the method operations further comprising: requesting a FN-RG certificate from the CA, and receiving the FN-RG certificate from the CA”, as the references do not explicitly teach requesting and receiving a certificate, Kodama is added.  

In an analogous art, Kodama teaches a system which provides certificates to devices. See Kodama Fig. 2 which shows the requesting and receiving of the certificate.
Therefore, as Kodama teaches the request/receive of certificates, it would have been obvious to modify the 3G standards combination with the conventional process of request/receive certificates, as for the reasons of Kodama which are that all devices in wireless networks must be authenticated in order to ensure security.   


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are now moot because of the new grounds of rejection.  It is noted (as discussed in the telephone interview of 12-13-22) that the features of the system may not be given patentable weight as they appear to be in the preamble. For example, claim 1 is reciting a “database entity” (which is in a system). Therefore, the claimed elements given weight in claim 1 are only the last features of “storing UE credentials of the FN-RG as a UE” and “storing the UE configuration data”. Similar concerns apply to the other independent claims, as the details of the “system” appear to be in the preambles (as an intended use or with the intended use of the system).   


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652. The examiner can normally be reached Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646